Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This office action has been issued in response to arguments/amendments filed on 06/28/2022. Claims 1, 8, and 15-20 are amended.  Claims 21-23 are newly added. Claims 1-23 are presented for examination.


Response to Arguments
1.	Applicant’s amendment with respect to claim 15 is sufficient to overcome the rejection of claims 15-20 under 35 USC § 101. Accordingly, the rejection is withdrawn.

2.	Applicant’s arguments/amendments regarding the rejection of claims 1-23, filed on 06/28/2022 as recited in pages 7-9, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-23 rejected under 35 U.S.C. 103 as being unpatentable over Unagami et al. (US Publication No. 2014/0325592, hereinafter “Unagami”) in view of Muhanna et al. (US Pub No. 2013/001782, hereinafter “Muhanna”).

Regarding claim 1, Unagami does disclose a method by a service [] from an application service provider, a request to access data associated with a particular user of the service Unagami, (para. [0148]), the portal server 200c transmits a request and the anonymization rule to the service provider server 300c in order to request the service provider server 300c for a service history relevant to the device history information); determining, based on the request to access the data, that one or more privacy policies are associated with the particular user; retrieving, by the service, the one or more privacy policies (Unagami, (para. [0149]), upon receiving, from the portal server 200c, the request for service information and the anonymization rule, the service provider server 300c anonymizes personal information of a user (user information) according to the anonymization rule, and generates a temporary identifier from the user ID of the user); generating, by the service, based on the one or more privacy policies, an anonymized data set that prevents the application service provider from determining one or more identifying characteristics of the particular user (Unagami, [para. [0150]), the service provider server 300c generates a signature for the temporary identifier, anonymized user information, and service history, and generates a service history certificate as shown in FIG. 8; (para. [0065]) where … … server provide … … … anonymized user information such that users are not identified from the user information); and sending, to the application service provider, the anonymized data set (Unagami, [para. [0150]), the service provider server 300c transmits the service history certificate and a public key certificate to the portal server 200c).  
Unagami does not explicitly disclose but the analogous art Muhanna discloses, service supporting service capabilities through a set of application Programming Interfaces (APIs) (Muhanna, (para. [0016]), the M2M SC 42 may interact with an M2M Application(s) Server (AS) 46 in the M2M SP 14 using an appropriate Application Programming Interface (API) (which may include a complete interface, a single function, or a set of application-specific APIs) to thereby facilitate provision of various M2M services associated with M2M applications supported by the M2M SP 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Unagami by including service supporting service capabilities through a set of APIs taught by Muhanna for the advantage of  reducing M2M signaling and interworking traffic between the M2M SP network and the cellular AN by providing (the cellular AN) easy access to the M2M device and/or gateway across-layers information (Muhanna, (para. [0119])).


Regarding claim 2, the combination of Unagami-Muhanna further discloses the method of claim 1, wherein generating the anonymized data set comprises one or more of removing at least a portion of the data and modifying at least a portion of the data (Unagami, (para. [0107]) the anonymization rule shown in FIG. 5 specifies that the item of "Name" is to be deleted, and the item of "Address" is abstracted to the name of city by omitting further details of the address. The item of "Birth date" is abstracted to year by omitting month and day. The item of "Gender" is provided as it is, and the item of "Mail address" and the item of "Hobby" are deleted).  

Regarding claim 3, the combination of Unagami-Muhanna further discloses the method of claim 2, wherein modifying at least a portion of the data comprises one or more of abbreviating at least a portion of the data, substituting at least a portion of the data, shuffling at least a portion of the data, and encrypting at least a portion of the data (Unagami, (para. [0107-0108]), the anonymization rule shown in FIG. 5 specifies that the item of "Name" is to be deleted, and the item of "Address" is abstracted to the name of city by omitting further details of the address. The item of "Birth date" is abstracted to year by omitting month and day. The item of "Gender" is provided as it is, and the item of "Mail address" and the item of "Hobby" are deleted).  

Regarding claim 4, the combination of Unagami-Muhanna further discloses the method of claim 1, wherein the one or more privacy policies comprise one or more user policies associated with the particular user, one or more application service provider policies, and one or more legal policies (Unagami, (para. [0108]), the anonymization rule specifies attribute information items to be deleted or abstracted among items of attribute information included in user information (personal information of a user), and specifies that at least one of the items of "Gender", "Age", "Age range", "Address", and "Occupation" is to be included, as an item of attribute information, in anonymized user attribute information. In this manner, part of items of attribute information included in user information (personal information) stored in the servers are deleted or abstracted so that resulting anonymized user attribute information does not allow identification of a user but does allow generation of proposal information).  

Regarding claim 5, the combination of Unagami-Muhanna further discloses the method of claim 1, wherein the request to access the data associated with the particular user comprises one or more characteristics associated with the application service provider (Unagami, (figure 8), temporary identifier, service provider signature).  

Regarding claim 6, the combination of Unagami-Muhanna further discloses the method of claim 5, further comprising selecting, based at least on the one or more characteristics associated with the application service provider, one or more of a plurality of privacy policies associated with the particular user (Unagami, (para. [0149] and figure 8), the service provider server 300c anonymizes personal information of a user (user information) according to the anonymization rule).  

Regarding claim 7, the combination of Unagami-Muhanna further discloses the method of claim 1, wherein sending the anonymized data set comprises sending, to the application service provider, at least one of an indication that the data has been anonymized and an indication of the anonymization techniques used to anonymize the data (Unagami, (para. [0105]), the anonymization rule generation unit 211 determines whether or not each item of the attribute information is to be deleted or abstracted, based on a combination of the type of an operation indicated by the device history …. and the type of a service indicated by the service history stored … … … If an item of attribute information in user information does not allow identification of a user, the anonymization rule generation unit 211 determines whether or not to delete or abstract the item of attribute information based on a combination of a type of the service and a type of the operation).

Regarding claim 8, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 9, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 10, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 20, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 22, the combination of Unagami-Muhanna further discloses the method of claim 1, wherein the service is provided as a middleware service for IoT services (Muhanna, (para. [0007, 0021), M2M service layer where IOT services are well known in the art of computer security).  

Regarding claim 23, the combination of Unagami-Muhanna further discloses the method of claim 21, wherein the middleware service is a service layer located on top of network protocol stacks (Muhanna, (para. [0007, 0021), M2M service layer where network protocol stacks is well known in network seven layer architecture, official notice has been taken).  

Regarding claim 23, the combination of Unagami-Muhanna further discloses the method of claim 22 wherein the service layer is defined according to ETSI/oneM2M standards (Muhanna, (claim 10), the first M2M SC Server supports a non-European Telecommunications Standards Institute (non-ETSI) compliant M2M Service Layer (SL) in the M2M SP).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432